DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 16/987,923 that the Applicant filed on August 7, 2020 and presented 17 claims.  Original claims 1-17 remain pending in the application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; specifically, it is directed towards software, per se.
Claims 1-8 are directed towards software, per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to an interface and processors typically covers forms of hardware, software per se, and combinations thereof in view of the ordinary and customary meaning of processor and interface, particularly when the specification is silent; See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 per se does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Software is descriptive material that can be considered statutory ONLY if it is both functional and clearly embodied as structural, non-transitory matter; See MPEP § 2106.03(I).  Even if the software of the claim(s) is functional, it is not clearly defined as being embodied as structural, non-transitory matter and is therefore not statutory.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the “computer program product” may consist of transitory signals.  Although the specification references a “non-transitory storage medium,” see PG-PUB US 2021/0279322 at ¶ [0067], the specification fails to limit a “computer program product” as consisting only of a non-transitory storage medium.  Indeed, the specification states, “the computer program product (e.g., a downloadable app) may be at least temporarily stored in the machine-readable storage medium,” see id. at ¶ [0186], which encompasses the very nature of temporary transitory signals.  This rejection may be overcome by amending claim 17 to encompass only non-transitory storage media.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 1-2, 4-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0071060, “Lin”) in view of Pande et al. (US 2019/0364027, “Pande”).
Regarding Claim 1
Lin discloses
An electronic device (abstract) comprising: 
an input/output interface (Fig. 1, ¶¶ [0011]-[0013], “touch screen 14”); and 
one or more processors (Fig. 1, ¶¶ [0011]-[0013], “processor 13”) configured to: 
output a user authentication information restriction (Figs. 3 & 5, ¶¶ [0013]-[0016], “The register module 100 is operable to receive an original symbol input by the user via the touch screen 14. The original symbol may consist of one or more curves that are drawn on the touch screen 14 by the user. The register module 100 is further operable a user authentication information restriction] into the storage system 12.”) through the input/output interface (¶ [0016], “The login module 101 is operable to receive a login symbol input by the user via the touch screen 14 [that has output the user authentication information restriction to enable the user authentication via the symbolic password]. Similarly, the login symbol may consist of one or more curves that are drawn on the touch screen 14 by the user.  The login module 101 is further operable to compare the login symbol with the symbolic password, and determine if the login symbol matches the symbolic password stored in the storage system 12.”),  
determine user input characteristics (Figs. 3 & 5, ¶ [0016], “ If the login symbol matches the symbolic password, the login module 101 may allow the user to access the electronic device 10,” i.e., the user input characteristics comprise the “1s” of the “matrix” that are determine[d] in order to ascertain a match for authentication purposes), based on user authentication information input (Figs. 3 & 5, ¶ [0016], “The login module 101 is operable to receive a login symbol input by the user…,” i.e., the input that comprises user authentication information is the circle traced on the touch screen, and this input comprises user authentication information as the “symbolic password”) based on the user authentication information restriction (Figs. 3 & 5, ¶¶ [0013]-[0016], i.e., the circle traced on the touch screen is based on the user authentication information restriction because that is the symbol the user is attempting to duplicate in the authentication process), and 
1 ….
Lin doesn’t disclose
1 output, through the input/output interface, the user authentication information restriction updated based on the determined user input characteristics.
Pande, however, discloses
	1 output, through the input/output interface (Lin Fig. 1, ¶¶ [0011]-[0013]), the user authentication information restriction (Lin Figs. 3 & 5, ¶¶ [0013]-[0016]) updated (Fig. 4, ¶ [0049], “This validation step is performed to find a threshold defining the closeness of feature vectors that belong to the authorized user. As will be described in further detail with reference to FIG. 4, a feature vector generated during operation of the application that is farther than the threshold to the authorized user's authentication feature vector [that acts as the user authentication information restriction as similarly disclosed by Lin] indicates that user is an unauthorized user. In some embodiments, the authentication feature vector is updated over time [and then subsequently output via the input/output interface as disclosed by Lin] as the authorized user's behavior changes over time.”) based on the determined user input characteristics (Lin Figs. 3 & 5, ¶ [0016]).
	Regarding the combination of Lin and Pande, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication system of Lin to have included the update feature of Pande. One of ordinary skill in the art would have been motivated to incorporate the update feature of Pande because Pande teaches that an “authorized user’s behavior changes over time,” see Pande ¶ [0049], and incorporating the update feature of Pande that accounts for changes in human behavior provides greater functionality to the authentication system of Lin, i.e., the system with the update feature can correctly 
Regarding Claim 2
Lin in view of Pande (“Lin-Pande”) discloses the electronic device of claim 1, and Lin further discloses
wherein the one or more processors (Fig. 1, ¶¶ [0011]-[0013]) are further configured to perform user authentication (¶ [0016], “If the login symbol matches the symbolic password [to thereby authenticat[e] the user], the login module 101 may allow the user to access the electronic device 10.”), based on the input user authentication information (Figs. 3 & 5, ¶ [0016], i.e., the traced circle) and the user input characteristics (Figs. 3 & 5, ¶ [0016], i.e., the 1s (or bits) of the “matrix”).  
Regarding Claim 4
Lin in view of Pande discloses the electronic device of claim 1, and Lin further discloses 
wherein the outputting of the user authentication information restriction (Figs. 3 & 5, ¶¶ [0013]-[0016]) through the input/output interface (Fig. 1, ¶¶ [0011]-[0013]) comprises outputting at least one no-touch zone (Figs. 3 & 5, ¶¶ [0013]-[0016], i.e., the 0s of the “matrix” comprise no-touch zone[s] because the user will not be authenticated if the user touches these zones).  

Regarding Claim 5
Lin in view of Pande discloses the electronic device of claim 1, and Lin further discloses 
further comprising: …1, 
wherein the user input characteristics (Figs. 3 & 5, ¶ [0016], i.e., the 1s (or bits) of the “matrix”) comprise at least one of… (noting only one limitation need be disclosed with the limitation of “at least one of”) 
2 …of the input user authentication information (Figs. 3 & 5, ¶ [0016], i.e., the traced circle, with “the way” the device is held and “the pressure” applied by the user as disclosed by Pande below further comprising user authentication information that is input), 
difference information -37-0502-0643 (WU-201904-003-1-US0, SH-60316-US-DMC) between the input user authentication information and the user authentication information restriction, or 
the status or ambient environment information of the electronic device maintained by a user while the user authentication information is being input.  
Pande further discloses
	1 … a sensor (¶ [0029], “In this example, the mobile device 102 includes the following physical sensors 112: an accelerometer 210, a gyroscope 212, a linear accelerator 214, a magnetometer 216, a proximity sensor 218, a gravity sensor 220, and a light sensor 222.”) configured to obtain status or ambient environment information of the electronic device (¶¶ [0030]-[0032], “The accelerometer 210 measures tilt and motion of the mobile device 102, including force applied to the device, in three axes (X, Y, and Z). The accelerometer 210 is also capable of detecting motion gestures (e.g., shaking and swinging) of the mobile device 102. The accelerometer 210 can also be used to determine the orientation of the mobile device 102.”),
	2 … processing unit information…(¶ [0030], “In one example, the accelerometer 210 may be used to determine the way in which a user holds the device processing unit information; and ¶ [0046], “As will be described herein, each of the signal processors filter, process, normalize, and combine the gathered measurements so the authentication feature vector generator 314 [that encompasses user input characteristics based on user authentication information as similarly disclosed by Lin] can use such processed data to generate a unique authentication feature vector for each authorized user.”)
	Regarding the combination of Lin and Pande, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication system of Lin to have included the sensors of Pande. One of ordinary skill in the art would have been motivated to incorporate the sensors of Pande because Pande teaches that the sensors can be used to “continuous[ly] re-authentic[ate]” the user, see Pande ¶ [0043], which increases the associated security of the device because the device will log out an unauthorized user upon detection via the sensors and associated authentication system.  See Pande ¶ [0017].
Regarding Claim 6
Lin in view of Pande discloses the electronic device of claim 5, and Lin further discloses 
wherein the determining of the user input characteristics (Figs. 3 & 5, ¶ [0016], i.e., the 1s (or bits) of the “matrix”) comprises…1 
Pande further discloses
1 …determining the user input characteristics (¶ [0052], “During use of the application, the continuous re-authentication system continuously receives data from the one or more physical sensors, static elements, and application. The feature vector user input characteristics as similarly disclosed by Lin] for the user operating the application.”) through comparison with user history information related to the user input characteristics to the electronic device (Fig. 4, ¶¶ [0053]-[0054], “The feature vector correlator 414 compares the generated feature vector [as user input characteristics] to the authentication feature vector saved in the authentication feature vector database 124 for the authorized user [that thereby serves as user history information] to determine whether the authorized user is in fact operating the application,” with the feature vectors being related to the electronic device through the “sensors” that obtain the processing unit information of claim 4 (see ¶ [0030]). 
Regarding the combination of Lin and Pande, the rationale to combine is the same as provided for claim 5 due to the overlapping subject matter between claims 5 and 6.
Regarding Claim 7
Lin in view of Pande discloses the electronic device of claim 1, and Lin further discloses 
wherein the user authentication information restriction (Figs. 3 & 5, ¶¶ [0013]-[0016]) comprises…1 
Pande further discloses
1 …a plurality of restrictions (¶ [0052], “During use of the application, the continuous re-authentication system continuously receives data from the one or more physical sensors, static elements, and application,” i.e., each of the sensors is used to implement one of a plurality of restrictions), and 
wherein the user authentication information restriction updated (Fig. 4, ¶ [0049]) based on the determined user input characteristics comprises at least one restriction updated from among the plurality of restrictions (Fig. 4, ¶ [0052], “The feature vector correlator 106 processes those signals to generate a feature vector for the user operating the application,” i.e., the “feature vector” that is ultimately updated due to changes in behavior includes user input characteristics collected from any one of the sensors that forms the basis of a restriction).
Regarding the combination of Lin and Pande, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 7.
Regarding Claim 8
Lin in view of Pande discloses the electronic device of claim 4, and Lin further discloses 
wherein the user authentication information restriction (Lin Figs. 3 & 5, ¶¶ [0013]-[0016]) updated (¶ [0049]) based on the determined user input characteristics comprises the at least one no-touch zone (Fig. 5, ¶¶ [0024]-[0025], i.e., two of the 0s as no-touch zones for the third matrix are converted to 1s (i.e., see the cells are row 2, column 5 and row 5, column 5 of Fig. 5 with respect to Fig. 3),
a location of which is changed… 1 (Fig. 5, ¶¶ [0024]-[0025], i.e., switching the 0s to 1s changes a location of the “symbolic password”)
Pande further discloses
1 … and updated based on the determined user input characteristics (¶ [0049], “In some embodiments, the authentication feature vector is updated over time as the authorized user's behavior changes over time.”).

Regarding Independent Claims 9 and 17
With respect to independent claims 9 and 17, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claims 9 and 17. Therefore, claims 9 and 17 are rejected, for similar reasons, under the grounds set forth for claim 1. 
Regarding Dependent Claims 10 and 12-16
With respect to dependent claims 10 and 12-16, a corresponding reasoning as given earlier for dependent claims 2 and 4-8 applies, mutatis mutandis, to the subject matter of claims 10 and 12-16. Therefore, claims 10 and 12-16 are rejected, for similar reasons, under the grounds set forth for claims 2 and 4-8.	
B.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Pande, and further in view of Johnson et al. (US 2012/0304284, “Johnson”).
Regarding Claim 3
Lin in view of Pande discloses the electronic device of claim 1, and Lin further discloses
wherein the one or more processors (Fig. 1, ¶¶ [0011]-[0013]) are further configured to…1 
Lin-Pande doesn’t disclose
1 …output a guide related to the user authentication information restriction, through the input/output interface based on user history information related to the user authentication information restriction.
Johnson, however, discloses
	1 …output a guide related to the user authentication information restriction (Fig. 7, ¶¶ [0048]-[0050], “If the login attempt counter is less than the maximum number of allowed attempts (MAXA) (Block 720), the picture signature password system may request reentry [via the use of a guide] of the user drawing set (Block 722).”), through the input/output interface (Fig. 7, ¶¶ [0048]-[0050], i.e., the request as a guide is displayed on the input/output interface for the user) based on user history information related to the user authentication information restriction (Fig. 6, ¶¶ [0046]-[0047], “The training library drawing set [serves as user history information that’s related to the restriction] is the initial library drawing set input visually represented, or “traced”, over top the digital image. ”).
	Regarding the combination of Lin-Pande and Johnson, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication system of Lin-Pande to have included the guide feature of Johnson. One of ordinary skill in the art would have been motivated to incorporate the guide feature of Johnson because Johnson teaches the use of “maximum number of allowed attempts” for authentication, see Johnson ¶ [0050], and such a feature allows for flexibility for when a legitimate user of the device erroneously inputs authentication criteria.
Regarding Dependent Claim 11
mutatis mutandis, to the subject matter of claim 11. Therefore, claim 11 is rejected, for similar reasons, under the grounds set forth for claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491